Citation Nr: 1635857	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12- 01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for bilateral pes planus prior to March 4, 2015, and in excess of 30 percent disabling thereafter. 

2.  Entitlement to a rating in excess of 10 percent disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent disabling for right hand strain with tendonitis.  

4.  Entitlement to a rating in excess of 10 percent disabling for right knee strain with degenerative joint disease (DJD).  

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to service connection for a left knee condition. 

9.  Entitlement to service connection for carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2005 to June 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2015 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a 30 percent rating for bilateral pes planus, effective March 4, 2015.  However, inasmuch as a higher rating is available for bilateral pes planus, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for sleep apnea and carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT 

1.  For the period prior to March 4, 2015, the Veteran's bilateral pes planus manifested as complaints of foot pain and increased pain on prolonged walking or standing without marked deformity such as pronation or abduction, use accentuated, indication of swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.

2.  For the period beginning on March 4, 2015, the Veteran's bilateral pes planus manifested as flattened arches with mild hallux valgus in the right foot as well as tenderness on palpation and pain with manipulation and does not result in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo Achilles on manipulation or the use of orthopedic shoes or appliances.

3.  The Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, as a result of hypervigilance, sleep disturbances, and irritability, without more severe manifestations that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

4.  The Veteran's right hand strain with tendonitis is manifested by pain and limitation of motion, resulting in no more than mild functional loss, without symptomatology that more nearly approximates limitation of thumb motion resulting in a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, unfavorable ankylosis, or arthritis. 

5.  The Veteran's right knee strain with DJD was productive of painful motion with flexion limited to no more than 120 degrees and not limited extension; without evidence of ankylosis, instability, subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or impairment of tibia or fibula.

6.  Resolving all doubt in his favor, the Veteran experienced tinnitus to a compensable degree within one year of service discharge which has continued to the present.  

7.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of sinusitis.

8.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a left knee condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for Veteran's bilateral pes planus prior to March 4, 2015, and 30 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5276 (2015).

2.  The criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

3.  The criteria for rating in excess of 10 percent disabling for right hand strain with tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5309 (2015).  

4.  The criteria for a rating in excess of 10 percent for right knee strain with DJD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3,4.7, 4.71a, Diagnostic Codes 5260-5014 (2015). 

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.      §§ 1101, 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this claim.

With respect to the propriety of the assigned ratings for the service-connected disabilities on appeal, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the July 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A.       § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).

With respect to the Veteran's claims for service connection, the Board concludes that VA's duty to notify was satisfied by letters in June 2010 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in July 2010, August 2011, and March 2015 to determine the severity of his service-connected bilateral pes planus, PTSD, right hand strain with tendonitis, and right knee strain with DJD as well as the nature and etiology of his claimed sinusitis and left knee condition.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes or adjudication purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral pes planus, PTSD, right hand strain with tendonitis, and right knee strain with DJD as well his claimed sinusitis and left knee condition as they include interviews with the Veteran, a review of the record, full examinations, as well as addressed the relevant rating criteria.  Moreover, the opinions as to the etiology of the Veteran's claimed sinusitis and left knee condition offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, neither the Veteran nor his representative has alleged that his bilateral pes planus, PTSD, right hand strain with tendonitis, and right knee strain with DJD have worsened in severity since the last VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings for his service-connected r bilateral pes planus, PTSD, right hand strain with tendonitis, and right knee strain with DJD as well as his claim for service connection for sinusitis and left knee condition and no further examination is necessary with regard to these claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Claims for Increase

Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Bilateral Pes Planus

The Veteran contends that the severity of his bilateral pes planus warrants a higher rating.  In the March 2011 notice of disagreement, the Veteran through his representative indicated that he had painful limited motion in his feet, and that he could not run because of the pain.  Further the Veteran contended that the pain increased if he stood for long periods of time 

The Veteran's bilateral pes planus is rated under the diagnostic code for acquired flatfoot under Diagnostic Code 5276.  For a bilateral disability, a 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

During the January 2010 Army Medical Evaluation Board, it was noted that the Veteran suffered from fallen arches in both feet which had been diagnosed in approximately February 2009.  Further it was noted that the Veteran used orthotic inserts in his shoes which were working well and that he had received electroshock therapy for his condition.  At the time of the January 2010 examination, the examiner found minimal tenderness and swelling over the plantar aspects, no crepitus or deformity and no pes planus. 

A July 2010 VA examination report reflects the Veteran's complaints of constant localized pain.  The Veteran reported that the pain was aching and sharp and exacerbated by physical activity such as walking or standing.  The Veteran reported that at rest, he did not have any pain, weakness, stiffness, swelling or fatigue.  However the Veteran reported that while standing or walking he had pain, stiffness and fatigue, but not weakness or swelling.  Treatment is physical therapy.  Upon physical examination, the examiner found that the Veteran's posture and gait were normal.  The examiner found no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The examiner noted that the Veteran did not require any assistive devices for ambulation.  The examiner found evidence of bilateral foot tenderness but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability of either foot.  The examiner found active motion in the metatarsophalangeal joints of both the right and left great toes.  Palpation of the plantar surfaces of both feet revealed slight tenderness.  Alignment of the Achilles tendon was normal on both the left and right while both weight bearing and non-weight bearing.  The examiner found that pes planus was present as well as a slight degree of valgus, but that it could be corrected by manipulation.  The examiner found that both feet exhibited forefoot/midfoot mal-alignment of a slight degree but that it could be corrected by manipulation.  The examiner noted that neither foot showed deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  The examiner found no objective evidence of pes cavus, hammer toes, Morton's Metatarsalgia, Hallux valgus, or Hallux rigidus.  The examiner noted that the Veteran had limitations in standing and walking as his feet would hurt and that while he required shoe inserts, he did not require orthopedic shoes, corrective shoes, arch supports, foot supports or build-up of the shoes.  Further the examiner found that the Veteran's symptoms would not be relieved by such corrective shoe wear.  X-rays revealed bilateral pes planus but otherwise revealed no significant bone, joint or soft tissue abnormality. 

An August 2011 VA examination report reflects the Veteran's complaints of bilateral foot pain.  The Veteran further reported that he suffered from flare ups of his foot pain precipitated by standing for prolonged periods of time or running.  The Veteran reported that during a flare-up, he had to sit down and rest his feet.  Upon physical examination, the examiner noted that the Veteran's gait was normal.  The examiner found no objective evidence of foot or toe deformities of either foot.  The examiner found no abnormal findings bilaterally except that there was evidence of flatfoot in both the Veteran's left and right foot.  The examiner noted that the Veteran was not working as he was a full time student. 

A March 2015 VA Foot Conditions Disability Benefits Questionnaire (DBQ) reflects the Veteran's complaints of bilateral foot pain which was increased with long periods of standing.  The Veteran reported the pain was worse on the right than the left and that the pain was intermittent in nature but occurred daily.  The Veteran indicated that he suffered flare-ups daily where he would experience a "short burst of pain intermittently during the day."  The Veteran reported that in the past he used orthotics, physical therapy and a Transcutaneous Electrical Nerve Stimulation (TENS) unit.  The Veteran indicated that the physical therapy helped significantly.  

Upon physical examination, the examiner noted that the Veteran had bilateral pes planus where he experienced pain on use of his feet and with manipulation of the right foot.  The examiner noted that the pain in the right foot was accentuated with manipulation.  The examiner found no indication of swelling on use, no characteristic callouses, no extreme tenderness of plantar surfaces.  The examiner noted that the Veteran did have decreased longitudinal arch height of both feet on weight bearing.  The examiner found no objective evidence of marked deformity of either foot and found that the weight-bearing line did not fall over or medial to the great toe.  The examiner found no other lower extremity deformity, other than pes planus, which caused alteration of the weight-bearing line.  The examiner noted that the Veteran did not have "inward" bowing of the Achilles tendon nor marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner found that the Veteran did not have Morton's neuroma, metatarsalgia, or Hallux rigidus.  Further there was no indication that the Veteran had acquired pes cavus, malunion or nonunion of the tarsal or metatarsal bones or any other foot injuries or conditions.  The examiner found that the Veteran did have symptoms due to a Hallus valgus condition of the right side, but that his symptoms were mild or moderate.  

The examiner found that the Veteran did not suffer any functional loss for his left lower extremity attributable to his claimed condition and that while there was pain on weight-bearing with his right foot, there was no evidence of pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.  The examiner found no other functional loss or other pertinent physical findings, complications, signs or symptoms.  The examiner noted a diagnosis of bilateral pes plans and right hallux valgus and noted that the functional impact was mild to moderate discomfort.  The examiner noted that the Veteran worked in a cleaning business and that after a day of work, he might experience increased pain or flare-ups of pain during the day, which would subside almost immediately.  Ultimately, the examiner found that the functional impact of the Veteran's foot condition was mild and that he could participate in any and all activities that he so desired with the exception of high impact physical activities such as jumping or long term running. 

For the appeal period prior to March 4, 2015, the Veteran's bilateral pes planus manifested as complaints of foot pain and increased pain on prolonged walking or standing.  Physical examination revealed moderate bilateral pes planus with fallen arches bilaterally and tenderness on palpation.  Such findings are consistent with the 10 percent rating currently assigned for under Diagnostic Code 5276 for this appeal period.  A higher rating for bilateral pes planus is not warranted as there is no objective evidence of, and the Veteran has not alleged, marked deformity such as pronation or abduction, indication of swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.

For the appeal period beginning on March 4, 2015, the Veteran's bilateral pes planus manifested as bilateral flattened arches with mild to moderate Hallux valgus of the right foot as well as tenderness on palpation and accentuated pain with manipulation of the right foot.  While the Veteran reported treating his bilateral pes planus with physical therapy, orthotics, and a TENS unit in the past, he has denied the current use of orthopedic shoes or appliances.  Such findings are consistent with the 30 percent rating currently assigned under Diagnostic Code 5276.  A higher rating for bilateral pes planus is not warranted as there is no objective evidence of, and the Veteran has not alleged, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo Achilles on manipulation, or that the disability is not improved by orthopedic shoes or appliances.

The Board has also considered whether the Veteran is entitled to higher or separate ratings under other potentially applicable diagnostic codes.  However, there is no lay or medical evidence showing that the Veteran's service-connected pes planus is manifested by or more nearly approximates weak foot, claw foot, metatarsalgia, Hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones in either foot.  As such, consideration of Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283 are inapplicable.  Further, while the record shows that the Veteran's foot condition has manifested as mild to moderate Hallux valgus, the Veteran has not undergone surgery for resection of the metatarsal head, therefore consideration of 5280 is not warranted. 

The Board has also considered the Veteran's service-connected bilateral pes planus under the diagnostic criteria for other foot injuries.  In this case, this disability manifested as constant aching and pain in the feet, particularly when aggravated by increased activity and weight-bearing.  The Board finds that such symptomatology results in moderate functional loss consistent with a 10 percent rating prior to March 4, 2015, and 30 percent thereafter, but no higher.  While the Veteran clearly had foot pain affecting his function, it was noted that there was no instability, loss of mobility or function, or abnormal weight-bearing during any of the VA examinations in July 2010, August 2011 or March 2015.  The VA examinations were also negative for edema, callosities, breakdown, unusual shoe wear pattern, forefoot malalignment and midfoot malalignment.  Moreover, the Board points out that the evidence of record does not suggest that the condition affecting either foot was the result of "injury," such as to permit the use of Diagnostic Code 5284 as an alternative Diagnostic Code.  See Yancy v. McDonald, 27 Vet. App. 484 (2016) (finding VA's interpretation of "injury" for DC 5284, namely the results of an external trauma rather than a degenerative process, is entitled to deference).

Therefore, the Board finds that the Veteran's symptoms are not indicative of a moderately severe foot disability prior to March 4, 2015, or a severe foot disability thereafter.  Therefore, a higher rating on that basis is not warranted.  38 C.F.R.        § 4.71a, Diagnostic Code 5284.

PTSD

The Veteran contends that a higher rating is warranted for his PTSD.  In July 2010 statements, the Veteran and a friend indicated that the Veteran was quick to anger and constantly irritated but that he did not receive treatment for his symptoms.  Further in the March 2011 notice of disagreement, the Veteran reported that he had difficulty sleeping and had been prescribed medication. 

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R.      § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R.  § 4.126(a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

A July 2010 VA general examination revealed that the Veteran was alert and oriented to time, place and person.  The examiner noted that the Veteran's behavior was normal and that his mood and affect were appropriate.   The examiner found that the Veteran's comprehension of commands was normal and that his memory was intact.  The examiner found no signs of anxiety and no obvious signs of hallucinations or delusions.  

A July 2010 private mental health examination reflected the Veteran's reports of difficulty sleeping and that while he could not remember any specific nightmares, he indicated that he talks in his sleep and would wake up tired and fatigued.  The Veteran reported that upon his return from Iraq, he was more irritable and easily agitated as well as quick to anger and argumentative.  The Veteran reported that he was hypervigilant and easily startled and that he avoided crowds and places where his personal space might be violated.  The Veteran reported that he had a hard time trusting people and that he only had three or four friends.  The Veteran reported that it was harder for him to concentrate and focus, that he found he frequently had low energy but was antsy and restless.  He denied any suicidal ideation.  The Veteran reported that he had not and was not undergoing psychiatric treatment.  The examiner reported that the Veteran had never been married and that while he was not working at the time, he was set to begin college courses.  Further, the Veteran lived with his parents and had functioning relationships with his siblings. 

Mental status examination revealed that the Veteran was alert and calm.  The Veteran was pleasant and easy to engage.  His speech was of a normal rate and coherent, and his affect was somewhat constricted in range.  The Veteran's mood was mildly subdued but his thought process was goal directed and organized.  The Veteran exhibited no suicidal or homicidal ideations.  The examiner found no psychotic features.  The Veteran's insight and judgment were fairly good and his short and long term memory was intact.  The examiner diagnosed the Veteran with PTSD related to his combat experiences in Iraq and found that the Veteran had mild social and occupational dysfunction secondary to his PTSD.  The examiner reported that the Veteran was not interested in psychiatric treatment and that while the examiner indicated that it would be helpful she did not find it to be medically necessary.  A GAF score of 75-80 was assigned.

An August 2011 VA examination report reflects the examiners findings that the Veteran was well nourished and in no distress.  The examiner found no history of interpersonal relationship difficulties, depression, panic attacks, substance abuse, memory problems, loss of control or potential for violence, homicidal symptoms, anxiety, confusion, or suicidal symptoms.  The examiner noted the Veteran's complaints of sleep impairment.  

Treatment records from March, May and June 2011 reflect that the Veteran sought treatment for his PTSD to include anger issues, specifically road rage, and sleep problems and was subsequently put on medication.  

A March 2015 VA PTSD DBQ reflects the examiner's findings that the Veteran's PTSD symptoms had resolved.  The examiner found that the Veteran no longer met the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran reported that he was single and had lived on his own but moved back in with his parents.  The Veteran indicated that he had a few good friends and that he enjoyed going hiking with his friends and going out to eat.  The Veteran reported that he earned his bachelor's degree in International Business in October 2012 and that he received a grade point average of 3.92.  Further the Veteran reported that he continued on with his MBA and that he was about half way through the program.  The Veteran reported that he worked at a law firm as an administrative assistant in December 2012.  The Veteran reported that he left the law firm in August 2014 and moved in with his parents and took over his mother's cleaning business.  In addition, the Veteran indicated that he did consulting on the side.  The Veteran reported that he saw a psychologist for therapy for about six months and that the sessions had been very helpful. 

Mental status examination revealed that the Veteran's appearance was normal and appropriately groomed.  The Veteran's behavior was normal and no psychomotor agitation or retardation was present.  He was alert, cooperative and oriented to time, place and person and his speech was fluent, coherent with no pressure or latency.  The Veteran's mood was optimistic and his affect was appropriate.  The Veteran denied any hallucinations, and the examiner found no evidence of delusions.  The Veteran's thought process was spontaneous, linear, logical and goal directed.  The Veteran denied any suicidal or homicidal ideation.  The examiner found that the Veteran's memory was intact, his intelligence average, and his attention, judge,
 and insight were good.  The examiner found no reports of nightmares and no panic attacks.  The examiner found the Veteran's impulse control to be good and no reports of violent episodes.  The examiner found no diagnosis of PTSD or any other mental disorder based on the examination.  The examiner noted that there were no clinically significant symptoms to report. 

Having considered all the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's PTSD is not warranted.  In this regard, as noted previously, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Veteran has reported sleep impairment and irritability.  However, the Veteran has not alleged, and the record does not otherwise demonstrate, a depressed mood, panic attacks, suspiciousness, or memory loss.  While the Veteran indicated difficulty trusting, he did not report suspiciousness and there are no reports of depressed mood, panic attacks or memory loss.  Rather the Veteran's memory was repeatedly found to be intact by VA and private examiners and none of the examiners found a history of panic attacks or depression.  

With regard to the Veteran's social functioning, the evidence reveals that he maintained friendships as well as relationships with his siblings.  In addition, the Veteran lived with his parents and worked with his mother in the family cleaning business.  Further during the March 2015 DBQ, the Veteran indicated that he enjoyed going hiking with his friends and going out to eat.  While the Veteran's friend submitted a statement in July 2011 that the Veteran was irritable and the Veteran reported that his mother commented that he could be quite mean, the Veteran has maintained his relationships. 

With regard to the Veteran's occupational impairment, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild occupational impairment.  Throughout the appeal period, the Veteran has maintained his employment, only reportedly being unemployed immediately after discharge when he was preparing to begin college courses.  Further, since such time, the Veteran has earned his bachelor's degree and maintained a high GPA as well as continued on into a graduate degree program.  Further the Veteran reported long term employment for more than two years with a law firm, where he was trusted with many responsibilities.  The Veteran reported that he left the law firm not on account of his PTSD symptoms, but in order to help his family.  This accounting of events suggests an ability to positively interact with others. 

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include occasional nightmares, difficulty sleeping, and irritability.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 10 percent under the General Rating Formula as they are not of such severity or frequency to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, deficiencies in most area, or total occupational and social impairment.  In this regard, as indicated previously, the Veteran maintains social relationships and his PTSD has not been shown to interfere with his employability.

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 50, 70 or 100 percent ratings.  The Veteran's PTSD symptoms are not of the type and severity contemplated by the 50 percent rating.  The Veteran has denied, and the record has not otherwise shown, panic attacks.  While the Veteran reported hypervigilance, low energy and difficulty concentrating, there is no indication that he was unable to understand complex commands.  The July 2010 examination as well as the March 2015 examination found the Veteran's remote, recent, and immediate memory to be intact and he was found to understand the outcome of his behavior and his impulse control was found to be good.  His speech was not found to be flattened, circumstantial, circumlocutory, or stereotyped.  As discussed above, the Veteran maintained relationships with his family, described relationships with his friends, and attended social activities such as going out to eat and hiking.  Moreover, the Veteran reported attending undergraduate and graduate courses as well as maintaining employment throughout the appellate period.

The Board also finds that the Veteran's PTSD symptoms are not of the type and severity contemplated by the 70 or 100 percent ratings.  The Veteran has denied, and the record does not otherwise reflect, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, persistent delusions or hallucinations, grossly inappropriate behavior or memory loss.  The Veteran's speech was not found to be intermittently illogical, obscure or irrelevant and his impulse control was found to be good in March 2015.  Further, his thought process and thought content were found to be goal directed, organized and logical in July 2010 and March 2015.  He was not found to have spatial disorientation or that he neglected personal hygiene or was unable to maintain minimal personal hygiene.  As stated previously, he maintained his relationships with his parents and siblings and described social relationships with his friends.  Moreover, the Veteran continuously denied suicidal or homicidal ideations and there is no finding or indication that he was a persistent danger of hurting himself or others.  

Therefore, the Board finds that the Veteran's PTSD symptoms are not indicative of a rating in excess of 10 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Right Hand Strain with Tendonitis

The Veteran contends that a higher rating is warranted for right hand strain with tendonitis.  In an August 2011 statement, the Veteran indicated that he experienced pain in his right hand and that performing tasks such as opening jars, tying shoes, writing, and driving were very difficult.  Further the Veteran indicated that his right hand tires quickly and becomes almost useless. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.  § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Veteran's right hand strain with tendonitis is currently rated under 38 C.F.R.     § 4.71a, Diagnostic Codes 5024-5309.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that tenosynovitis under Diagnostic Code 5024 is the service connected disorder and that impairment of the Group IX muscles or function of the muscles of the forearm and hand under Diagnostic Code 5309 is the residual condition.  

According to Diagnostic Code 5309, Group IX muscle function or impairment of the function of the muscles of the forearm and hand, these muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  This group includes intrinsic muscles of the hand: Thenar eminence; short flexor, opponens, abductor and adductor of the thumb; hypothenar eminence; short flexor, opponens and abductor of the little finger; 4 lumbrciales; 4 dorsal and 3 palmar interossei.  A note for Diagnostic Code 5309 reflects that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Therefore, it is to be rated upon limitation of motion, with a minimum 10 percent rating.  Limitation of motion of the hand is rated under Diagnostic Codes 5228, 5229 and 5230.   

Diagnostic Code 5230 applies to limitation of motion of the ring or little finger and assigns a noncompensable rating to any limitation of motion for either the major or minor hand.  Diagnostic Code 5230.  

Diagnostic Code 5229 applies to limitation of motion of the index or long finger, and assigns a noncompensable percent rating for a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is assigned when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5229. 

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228. 

During a July 2010 VA examination the Veteran reported constant tingling, numbness, pain and weakness in his hand.  He reported that he could not fully use his hands too long for physical activities.  The Veteran reported that he could brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk and shop, but that he was unable to garden or push a lawn mower partially due to the pain in his hands.  Upon physical examination, the examiner noted no abnormal sensation, anesthesia or paralysis of the affected parts.  

During the July 2010 VA examination, the examiner conducted range of motion testing and determined that the Veteran could tie shoelaces, fasten buttons, pick up a piece of paper and tear it without difficulty.  The examiner determined that the dexterity of the right hand was such that the right fingertips could approximate the proximal transverse crease of the palm.  The examiner determined that the Veteran's described right hand condition with numbness and tingling was right hand strain and that likely no peripheral nerve was involved. 

The examiner conducted range of motion testing for the right thumb and found that with the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers is: index finger zero cm, long finger zero cm, ring finger zero cm and little finger zero cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers is: index finger zero cm, long finger zero cm, ring finger zero cm and little finger zero cm.  The examiner found no ankylosis of the thumb.  The right thumb range of motion was within normal limits with radial abduction to 70 degrees, palmar abduction to 70 degrees, MP joint flexion to 60 degrees with objective evidence of pain at 60 degrees and IP joint flexion to 60 degrees.  There was no change with repetitive use testing.  The examiner found that the joint function was not additionally limited by pain, fatigue, weakness lack of endurance or incoordination after repetitive use. 

The examiner conducted range of motion testing for the right index finger and found no ankylosis.  The right index finger range of motion was found to be all within normal limits.  The examiner noted PIP joint flexion to 110 degrees, MP joint flexion to 90 degrees with objective evidence of pain at 90 degrees, and DIP joint flexion to 70 degrees.  The examiner found no change with repetitive use testing and noted that the joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

The examiner conducted range of motion testing of the right long finger and found no ankylosis.  The right long finger range of motion was found to be all within normal limits.  The examiner noted PIP joint flexion to 110 degrees, MP joint flexion to 90 degrees and DIP joint flexion to 70 degrees.  The examiner found no change with repetitive use testing and noted that the joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

The examiner conducted range of motion testing for the right ring finger and found no ankylosis.  The right ring finger range of motion was found to be all within normal limits.  The examiner noted PIP joint flexion to 110 degrees, MP joint flexion to 90 degrees, and DIP joint flexion to 70 degrees.  The examiner found no change with repetitive use testing and noted that the joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

The examiner conducted range of motion testing for the right little finger and found no ankylosis.  The right little finger range of motion was found to be all within normal limits.  The examiner noted PIP joint flexion to 110 degrees, MP joint flexion to 90 degrees and DIP joint flexion to 70 degrees.  The examiner found no change with repetitive use testing and noted that the joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

In statements from September 2010 and March 2011, the Veteran's private physicians noted that the Veteran had been diagnosed with focal dystonia of the right hand and that such condition would impact his ability to write notes and grasp objects.  Further they noted that the Veteran complained of forearm pain and that he had been treated for tendonitis in the past with limited success. 

Post-service treatment records reflect the Veteran's continued reports of pain, numbness, aching, tingling, and stiffness which interfered with his ability to sleep and his daily routine.  See private treatment note March 2011.  X-ray evidence from April 2011 revealed no arthritic changes or evidence of fractures and that the soft tissues were normal.  The physician noted the X-rays revealed normal hands.  See VA treatment note April 2011.  Upon examination in May 2011, the examiner noted right hand mild tenderness and decreased sensation in the palm of the right hand.  See May 2011 VA treatment note.  Physical therapy notes from July 2011 note the Veteran's complaints of pain, tingling and weakened grip.  The Veteran also reported that his right thumb was more painful.  See July 2011 Physical Therapy note. 

An August 2011 VA examination report reflected the Veteran's reports of decreased strength and increased pain.  The Veteran reported that the pain in his hand had improved but that he still felt it whenever he used an axe or opened a jar.  The Veteran reported severe daily flare-ups.  Upon physical examination, the examiner noted that the Veteran was right hand dominant and noted that there was not an overall decrease in hand strength or a decrease in dexterity.  The examiner found no decreased strength for pushing, pulling or twisting and no decreased dexterity for twisting, probing, writing, touching or expression.  The examiner found no gap between any finger and the proximal transverse crease of the hand, and no angulation, ankylosis or amputation of any of the right hand digits.  X-ray evidence revealed no arthritic changes, no fractures, and the soft tissues appeared normal.  The examiner found that the X-rays revealed normal hands.  The examiner diagnosed right hand tendonitis and noted that the impact that the Veteran's condition had on his occupational activities would be problems with lifting and carrying as well as pain.  However, the examiner noted that the Veteran was a full time student and that other than in areas of exercise or sports that the Veteran's condition would have only a moderate to mild impact on his daily activities. 

The examiner conducted range of motion testing for the right index and long fingers and noted no objective evidence of pain with active motion.  Extension of the DIP joints, the PIP joints, and the MP joints were all normal.  The right index and long fingers aligned with the hand.  The examiner noted that after repetitive motion there was no objective evidence of pain and no additional or new limitation of motion. 

The examiner conducted range of motion testing for the right ring and little fingers.  The examiner found no objective evidence of pain with active motion and no limitation of motion.  The examiner observed no objective evidence of pain following repetitive motion and no additional or new limitation of motion. 

The examiner conducted range of motion testing for the right thumb and found no gap between the right thumb and the fingers.  Further the examiner found no objective evidence of pain with active motion or after repetitive use testing.  The examiner also found no additional or new limitation of motion with repetitive use testing.  
Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right hand strain with tendonitis.  As noted above, a compensable, 10 percent rating is warranted under Diagnostic Code 5228 for a gap of at least 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  In this case, there is no objective evidence of a gap between the Veteran's right thumb pad and fingers.  However, the Board must take into account the additional limitations the Veteran experiences due to such symptoms as pain.  DeLuca, supra; Burton, supra; 38 C.F.R. §§ 4.40, 4.59.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this regard, the record reflects the Veteran's reports of functional impairment associated with his right hand strain with tendonitis, including flare-ups, occasional discomfort, chronic pain, as noted at the July 2010 and August 2011 VA examinations, and the post-service VA and private treatment records.  Moreover, the Veteran has consistently reported having pain and difficulty grasping objects throughout the pendency of the appeal.  As such, the Board accepts that the Veteran has additional limitations on the functionality of his right hand and right thumb due to such symptoms as pain.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 5228 based on a limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228. 

In maintaining this 10 percent rating, the Board has given consideration to the Veteran's complaints of pain affecting his right hand, specifically his thumb.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See e.g., Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); see also Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (to the effect that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability"). 

However, the record clearly indicates that a higher disability rating is not warranted under Diagnostic Code 5228.  In order to assign the next-higher 20 percent rating under this diagnostic code, the medical evidence must show a gap of more than 2 inches between the Veteran's right thumb pad and fingers when attempting to oppose his fingers.  See Diagnostic Code 5228.  As noted above, there is no evidence of a gap between the Veteran's right thumb pad and opposing fingers.  Therefore, he does not meet the criteria for a higher rating under Diagnostic Code 5228.

Similarly, a disability rating in excess of 10 percent is not warranted under any other applicable diagnostic code.  The Veteran does not have favorable or unfavorable ankylosis of the right thumb or any of the digits of the right hand, as noted by the July 2010 and August 2011 VA examinations.  As such, a rating in excess of 10 percent under Diagnostic Codes 5216, 5217, 5218,5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, or 5227 for ankylosis is not warranted.  In addition, the Board has considered whether a higher or separate rating is warranted under Diagnostic Codes 5229 or 5230, but finds that such is not warranted.  Diagnostic Code 5230 provides for only a noncompensable rating when any limitation of motion of the ring or little fingers is found, however there is no objective evidence in the record and the Veteran has not alleged limitation of either his little or ring fingers.  Further, as the Veteran is already assigned a 10 percent rating, a higher rating is not possible under Diagnostic Code 5230.  Similarly, consideration under Diagnostic Code 5229 provides for limitation of motion of the index or long fingers and the Veteran has not alleged and the record does not indicate that such limitation exists.  Further the maximum rating under Diagnostic Code 5229 is 10 percent, therefore a higher rating is not possible under Diagnostic Code 5229.  

Right Knee Strain with Degenerative Joint Disease

The Veteran contends that his right knee strain with DJD is more severe than the currently assigned rating and that he is entitled to a higher rating. 

The Veteran's right knee is currently rated 10 percent disabling under Diagnostic Codes 5260-5014.  As previously noted hyphenated codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that limitation of flexion of the leg under Diagnostic Code 5260 is the service connected disorder and that osteomalacia under Diagnostic Code 5014 is the residual condition.

Diagnostic Code 5014 is rated under limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 essentially establishes three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  38 C.F.R.         § 4.71a.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate DC for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R.   § 4.59 provide that painful motion due to degenerative arthritis that is established by X-ray is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

As previously noted, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, supra; cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra.  

DJD of the knee is rated under Diagnostic Codes 5256 through 5263.  Under these knee codes, in order to warrant a rating in excess of 10 percent, the evidence must show either: ankylosis (Diagnostic Code 5256); more than slight recurrent subluxation or lateral instability (Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258); flexion limited to 30 degrees or less (Diagnostic Code 5260); extension limited to 15 degrees or more (Diagnostic Code 5261); or impairment of the tibia and fibula (Diagnostic Code 5262).  Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) and Diagnostic Code 5263 (genu recurvatum) do not provide for ratings in excess of 10 percent.

During the January 2010 Army Medical Evaluation Board examination, the Veteran reported constant right knee pain.  He indicated that he could not run, jump, or squat and that cold weather increased his pain.  The Veteran reported that he felt that his knee might give way and that he had to rely on his left knee for support and balance.  The examiner observed no radiating pain, no heat or redness, no swelling, no spasms, no locking, no numbness or tingling, no dislocation or recurrent subluxation.  The Veteran reported that he did not use any assistive devices.  The examiner noted that the Veteran had undergone a lengthy period of convalescence which cortisone injections, multiple physical therapy sessions, work restrictions, and anti inflammatory medications, but that the Veteran had not improved as expected.  Upon physical examination, the examiner found that the Veterans right knee had mild tenderness and minimal swelling.  The examiner found no bony crepitus or deformity and no associated muscle or tendon atrophy.  He found mild to moderate deep joint pain with McMurray testing and normal Lachman's drawer, and varus/valgus testing.  The examiner found no pathologic laxity.  Range of motion testing revealed flexion to 140 degrees with pain at 140 degrees and extension to zero degrees.  The examiner found no change in range of motion after repetitive use testing.  The examiner noted that prior X-rays noted evidence of effusion but no fracture, subluxation or dislocation, and no soft tissue ossification or loose bodies and no inflammatory or significant DJD changes. 

A July 2010 VA examination report reflected the Veteran's reports of weakness, swelling, lack of endurance, deformity and pain.  He indicated that he did not experience stiffness, heat, redness, giving way, locking, fatigability, tenderness, drainage, effusion, subluxation or dislocation.  The Veteran reported flare ups approximately five times a week precipitated by physical activity.  The Veteran reported that he had not been hospitalized nor incapacitated as a result of his right knee condition.  The Veteran reported that he could not stand or walk too long without taking a break and that he had great difficulty with running. 

Upon physical examination, the examiner found no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  While the examiner found evidence of clicking there was no genu recurvatum, locking pain or crepitus and no ankylosis.  Range of motion testing revealed that the right knee motion was within normal limits.  The examiner found flexion to 140 degrees with objective evidence of pain at 140 degrees and extension to zero.  The examiner found no additional limitation of motion after repetitive use testing.  The examiner noted that the joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner found that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits.  X-ray results were within normal limits and the examiner diagnosed right knee strain.  

A September 2010 statement from the Veteran's family physician noted that the Veteran suffered from recurrent bursitis of the right knee.  The physician noted that the Veteran's condition caused him problems with his ability to walk, climb and bend his knee. 

Post service treatment records through 2011 reflect the Veteran's reports of knee pain.  A VA treatment notes from March and May 2011 noted that the Veteran's right knee flexion was to 120 degrees.  It was reported that there was no effusion and that the Veteran's knee was stable but that tenderness was present.  A VA treatment note from June 2011 reflects the Veteran's DJD diagnosis with a recommendation for weight loss and a change in medications.  

An August 2011 VA examination report reflects the Veteran's reports of knee pain with standing and walking.  The Veteran reported that his condition had improved and that he took medication and used a brace.  The Veteran reported symptoms of his knee condition such as deformity, instability, pain, weakness, decreased speed of joint motion, and severe weekly flare-ups.  Upon physical examination, the examiner noted no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The examiner noted a normal gait with no evidence of abnormal weight bearing or loss of bone.  The examiner found no bumps consistent with Osgood-Schlatter Disease, no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae and no other knee abnormalities.  Range of motion testing revealed flexion to 140 degrees and normal extension.  The examiner found no objective evidence of pain with active motion or following repetitive motion.  In addition, the examiner found no additional limitations after three repetitions of range of motion.  The examiner found no ankylosis.  X-rays revealed mild DJD with joint space narrowing, no fracture and normal soft tissues.  The examiner noted that the Veteran's condition would significantly impact his occupation because of his decreased mobility and problems with lifting and carrying, but also noted that the Veteran was a full time student.

Thus, the preponderance of the medical and lay evidence does not show: ankylosis; any subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; flexion limited to 30 degrees or less; extension limited to 15 degrees or more; or impairment of the tibia and fibula. 

Therefore, the preponderance of the evidence shows that the Veteran is entitled to neither a rating in excess of 10 percent, nor any additional separate ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 

Other Considerations 

The Board has likewise considered the general statements of the Veteran as to the extent of his bilateral pes planus, right hand strain with tendonitis, PTSD and right knee strain with DJD in conjunction with his increased rating claims.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his bilateral pes planus, right hand strain with tendonitis, PTSD, or right knee strain with DJD for rating purposes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.  Consequently, consideration of a higher or separate rating for such disabilities is not warranted.

The Board has considered whether staged ratings or further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral pes planus, right hand strain with tendonitis, PTSD, or right knee strain with DJD; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal or each stage in the appeal.  Therefore, assigning staged ratings or further staged ratings for each such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral pes planus, right hand strain with tendonitis, PTSD, and right knee strain with DJD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Veteran's ratings contemplate the functional limitations caused by his bilateral pes planus, right hand strain with tendonitis, PTSD, and right knee strain with DJD. 

Here, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the right hand disability and right knee disability provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5256, 5228-5230, 5260-5261(providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Similarly, the diagnostic codes in the rating schedule corresponding to the bilateral pes planus provide disability ratings on the basis of tenderness, foot spasms and the use of orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. Finally, the diagnostic codes in the rating schedule corresponding to PTSD provide disability ratings on the basis mental health symptoms and their impact on function and occupation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include being unable to stand or walk as much as he was previously able to do.  In addition, the schedular criteria for mental health conditions provide for the Veteran's subjective complaints of irritability and sleep disturbance.  

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to foot pain, joint pain and limited ranges of motion, irritability and sleep disturbance-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities. 

In this regard, the Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected disabilities.  Moreover, neither the Veteran nor his representative has alleged being unable to work due to his service-connected disabilities.  Further, the Veteran has not alleged being unemployed but rather reported employment with a law firm as well as an owner in a cleaning business.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for increased ratings for bilateral pes planus, right hand strain with tendonitis, PTSD, and right knee strain with DJD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

III. Claims for Service Connection 

Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra. 

Tinnitus

The Veteran contends that he began experiencing tinnitus within one year of his discharge from service and that such symptoms have continued since that time.  His DD-Form 214 indicates that he served in Iraq and that his military occupational specialty was infantryman.  38 U.S.C.A. § 1154(a) directs that, where a Veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  Thus, the Board acknowledges that the Veteran experienced in-service acoustic trauma coincident with his service in Iraq.

In a claim for compensation filed in March 2011, the Veteran indicated that he suffered from a ringing in his ears and that during his time in Iraq he was exposed to gunfire and Stryker engines.  While the Veteran did not mention suffering from tinnitus during his July 2010 VA general examination, such was also not specifically addressed.  In addition, he did report such during his subsequent VA examination in August 2011.  During the August 2011 examination, the Veteran reported that during service he was exposed to explosions, engines, weapons and artillery fire as well as other noises associated with a tour in Iraq.  The Veteran further denied excessive noise exposure post-service.  The Veteran reported that his tinnitus began about a year prior, in August 2010 approximately two months after his service discharge.  The Veteran reported that his tinnitus was not constant in nature but that it was recurrent and bilateral.  

The August 2011 audiology examiner noted the Veteran's reports that his bilateral tinnitus began about a year prior but determined that the etiology of the Veteran's tinnitus was unknown.  The examiner found that the Veteran did not suffer from hearing loss but that he did present with tinnitus.  

Based on the totality of evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The record clearly supports a finding that the Veteran was exposed to significant noise and acoustic trauma during his military service.  Although the VA audiology examiner did not offer an etiological opinion, the examiner noted the Veteran's reports of no significant noise exposure post-service and the Veteran's reports of onset two months after his service discharge.  The Veteran's statements show that he has consistently reported tinnitus that began within two months of service discharge following exposure to explosions, engines, and weapons and artillery fire, which is consistent with the circumstances of his service in Iraq.

Furthermore, there was no indication that tinnitus was addressed during the Veteran's July 2010 examination conducted one month after his service discharge.  In addition, the August 2011 examiner's opinion provided no clear conclusions or rationale, simply stating that the etiology of the Veteran's tinnitus was unknown.  Therefore, the Board affords the August 2011 examiner's opinion no probative weight.  See Nieves-Rodriguez, supra (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl, supra  ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Moreover, in statements of record, the Veteran reported that his tinnitus began within the first year of his service discharge and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus and their date of onset.  Moreover, the Veteran has been consistent in his assertions in his filings to VA.

In sum, the Board finds that the Veteran experienced acoustic trauma consistent with his service in Iraq, and further that he developed tinnitus to a compensable degree within one year of his service discharge and such has continued to the present time.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Sinusitis and Left Knee Condition

The Veteran generally contends that he suffers from sinusitis that is the result of his service specifically as the result of inhaling fumes from the burning of trash and feces while serving in Iraq.  He also seeks service connection for a left knee condition, which he has asserted was incurred as a result of his favoring of his right knee. 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

The Veteran's service treatment records (STRS) are silent for any complaints, treatment or diagnosis of a left knee condition.  Further, while his STRs note on three occasions in August, September and October where the Veteran reported for treatment of an acute upper respiratory infection noted as congestion and a sore throat, no diagnosis of a chronic condition was reported.

Post-service treatment records reflect no treatment or diagnosis for sinusitis or other chronic respiratory condition.  The Veteran reported that he felt that he had to constantly clear his throat and that while he did not seek medical treatment, he would self-medicate with over the counter medications.  Further, the Veteran's post-service treatment records reflect the Veteran's reports of having to rely on his left knee to compensate for his right, but no treatment or diagnosis of a left knee condition was recorded.  As this examination is internally inconsistent and provides an insufficient rationale to support the opinion, the Board affords it no probative value.  See Nieves-Rodriguez, supra; Stefl, supra. 

During the July 2010 VA examination, the Veteran reported that he suffered from sinus problems and that such condition had existed for five years.  The Veteran reported that he experienced headaches, interference with breathing through his nose, purulent discharge from the noise and hoarseness of his voice.  He reported that his problems were constant but not incapacitating.  The Veteran reported that while he did not seek medical treatment for his sinus problems, he would self-medicate with Sudafed with minimal results.  The examiner diagnosed sinusitis based upon the Veteran's subjective history reports and the medications that the Veteran used.  Upon physical examination, the examiner detected no sinusitis and the sinus X-ray results were within normal limits. 

During the July 2010 VA examination, the Veteran reported significant right knee pain and symptoms but did not report left knee pain or any left knee condition.  Upon physical examination, the examiner found that the Veteran's walk and gait were normal.  The examiner found no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat deformity, malalignment, drainage, subluxation or guarding of movement of the left knee.  While the examination revealed clicking in the left knee, the examiner found no genu recurvatum, locking pain, crepitus, or ankylosis.  The Veteran's range of motion in the left knee was all normal and the examiner found that the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Further the examiner found that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  The examiner rendered no diagnosis for the Veteran's left knee. 

An August 2011 VA examination report indicated that the Veteran claimed that he suffered from chronic bronchitis because of constant productive cough and mucous.  Upon physical examination, the examiner found that the Veteran's lung volumes were normal and that all test results showed values within normal limits.  The examiner reported that he was unable to establish a diagnosis as there was no pathology established during the examination.  The examiner found that the Veteran did not have chronic bronchitis. 

During the August 2011 VA examination, the Veteran reported left knee pain due to left knee strain as a result of favoring his injured right knee.  The Veteran reported that he had a history of trauma to his right knee when he tripped while atop a combat vehicle and fell onto his right knee.  The Veteran reported pain and weakness in his left knee.  Upon physical examination, the examiner found no bumps consistent with Osgood-Schlatters Disease, no crepitation, no masses, no clicks or snaps, no grinding, no instability, no patellar or meniscus abnormalities, no abnormal tendons or bursae and no other abnormalities of the left knee.  The examiner found no objective evidence of pain with active or repetitive motion of the left knee and found the Veteran's range of motion for the left knee to be normal.  The examiner found no ankylosis.  X-ray findings revealed apparent joint space narrowing which was positional but no arthritic changes, no fractures and the soft tissues appeared normal.  The examiner found that the Veteran's left knee was normal and made no diagnosis as to any left knee condition. 

During a March 2015 VA Medical Opinion and Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ, the Veteran reported a history of sinus problems.  He reported that he believed his exposure to burn bits while in Iraq caused his claimed chronic nasal congestion.  The Veteran reported that he felt he had to clear his throat all the time and that while he has not sought medical attention for his condition, he would use over the counter cough medication to relieve his symptoms.  Upon physical examination, the examiner found that the Veteran did not have a condition of the nose, throat, larynx or pharynx.  Further the examiner found that the Veteran did not have and never had been diagnosed with an official sinus, nose, throat, larynx, or pharynx condition.  The examiner noted that pulmonary functioning testing was conducted with results showing FEV-1 of 71 to 80 % predicted, and noted that such Flow-Volume was not compatible with upper airway obstruction.  The examiner found that the Veteran had "no official diagnosis of any type of sinus condition," and that the Veteran's previous PFT and chest X-rays were negative and that the examiner found no current active findings and no objectively identifiable sinus condition.  The examiner found that the Veteran's respiratory infections in service did not constitute a chronic sinus condition, and that the Veteran demonstrated no obstruction or chronic sinus change during the physical examination.  The examiner opined that the Veteran did not have a service connectable sinus condition.  

During a March 2015 PTSD DBQ, the examiner reported in response to a question about medical diagnoses relevant to the understanding or management of the mental health disorder, that the Veteran had arthritis in both knees.  However, there is no diagnosis of such anywhere in the record and it is unclear as to what the examiner based this observation upon.  Further, an arthritis diagnosis must be confirmed by X-ray evidence, which was not included or cited by the mental health examiner. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of sinusitis or a left knee condition.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim. 

The Board has considered the Veteran's allegations that he experienced sinusitis as a result of service and a left knee condition as a result of favoring his service-connected right knee.  In this regard, while he is competent to report having pain, discomfort, or a productive cough, the evidentiary record does not reflect that this pain, discomfort, or cough has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of medical diagnoses for disabilities not capable of lay observation, such as those of issue here, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of sinusitis and/or a left knee condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include X-ray and range of motion and/or pulmonary testing.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose sinusitis and/or a left knee condition, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of sinusitis and/or a left knee condition for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for sinusitis and/or a left knee condition.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An increased rating for bilateral pes planus, rated as 10 percent disabling prior to March 4, 2015, and 30 percent thereafter, is denied.

A rating in excess of 10 percent for right hand strain with tendonitis is denied. 

A rating in excess of 10 percent for right knee strain with DJD is denied.

A rating in excess of 10 percent for PTSD with tendonitis is denied. 

Service connection for tinnitus is granted.

Service connection for sinusitis is denied. 

Service connection for a left knee condition is denied.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A.            § 5103A; 38 C.F.R. § 3.159(c).

With regards to the claimed obstructive sleep apnea, the Veteran alleges that his sleep condition was caused or aggravated by his service.  The Veteran reported that he suffered from insomnia upon his return from deployment in November 2008, a condition and complaint that was well documented in his medical records.  The Veteran was provided with multiple examinations as to this sleep condition claim, however neither examination provided an etiological opinion.  During the July 2010 VA examination, the examiner reported that a sleep condition existed since 2009, but provided no further information.  The examiner determined that there was no sleep condition diagnosis as there was no pathology upon which to render a decision at the time of the examination.  However, a May 2011 sleep study revealed that the Veteran suffered from mild obstructive sleep apnea.  The Veteran underwent a second VA examination in August 2011.  During the August 2011 examination, the Veteran reported that he suffered from insomnia and had trouble falling asleep.  The Veteran reported that he was placed on medication to help with his sleep problems, and while the medications helped, their help waned.  The Veteran further reported his obstructive sleep apnea diagnosis in May 2011.  The Veteran reported daytime sleepiness and talking in his sleep.  The examiner reviewed the sleep study and concurred with the diagnosis of mild obstructive sleep apnea and noted that the condition effected the Veteran by causing vision difficulty, weakness and fatigue.  The examiner provided no etiological opinion.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his obstructive sleep apnea.

With regard to the claimed carpal tunnel syndrome, the Veteran asserts that such was caused or aggravated by his service-connected right hand strain with tendonitis.  The Board notes that the Veteran was provided with multiple VA examinations to determine the nature and etiology of his hand and wrist conditions, however neither provided a sufficient etiological opinion for the Veteran's claimed carpal tunnel syndrome.  The July 2010 VA examination diagnosed right hand strain with numbness and tingling.  However, the examiner did not diagnose carpal tunnel syndrome.  Post service treatment record reflect that the Veteran was diagnosed with carpal tunnel syndrome subsequent to the July 2010 VA examination.  During the August 2011 VA examination, the examiner noted the Veteran's reports of mild carpal tunnel and ulnar entrapment syndromes.  The examiner noted that the Veteran sought follow up care at the Washington VAMC.  However the examiner also noted "no treatment/no tests/no documented exam."  The August 2011 examiner diagnosed the Veteran with bilateral tendonitis but found no clinical evidence for either median or ulnar entrapment syndromes and found that the problem associated with such diagnosis was mild carpal tunnel and mild ulnar entrapment syndrome.  The examiner determined that the condition was caused by overuse.  The examiner's determination appears to be self-contradictory and he provided no explanation or rationale for this opinion.  See Nieves-Rodriguez,supra; Stefl, supra (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, no opinion has been provided as to the relationship between the Veteran's right hand strain with tendonitis and his claimed carpal tunnel syndrome.  Therefore on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed carpal tunnel syndrome to include its relationship, if any, to his service-connected right hand strain with tendonitis.

Finally, due to the length of time which will elapse on remand, updated VA and private treatment records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records related to the Veteran's claimed sleep apnea or carpal tunnel syndrome.  The record currently reflects VA treatment records dated through June 2011.

2.  The Veteran should also be given an opportunity to identify any additional treatment records related to his claimed sleep apnea or carpal tunnel syndrome that are not already of record.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records. 

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has been completed and all obtainable records have been associated with the claims file, return the claims file, to include a copy of this remand, to the August 2011 VA examiner for an addendum opinion as to the Veteran's obstructive sleep apnea.  If the examiner who drafted the August 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner must note the diagnosis of obstructive sleep apnea in May 2011. 

Based on a full review of the record, to include the lay statements of the Veteran regarding the incurrence and symptomatology of the diagnosed obstructive sleep apnea, please offer comments and an opinion whether it is at least as likely as not (i.e., probability of 50 percent), that the Veteran's sleep apnea was caused or aggravated by his active duty service.  The examiner must note and comment on the Veteran's reports of trouble sleeping and insomnia upon his return from deployment in November 2008.  

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After the above development has been completed, return the claims file, to include a copy of this remand, to the August 2011 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claim carpal tunnel syndrome.  If the examiner who drafted the August 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Based on a full review of the record, to include the lay statements of the Veteran, the examiner should offer an opinion as to the nature and etiology of the Veteran's claimed carpal tunnel syndrome: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's military service.

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed carpal tunnel syndrome was caused by OR aggravated (that is, permanently increased in severity) by the Veteran's service-connected right hand strain with tendonitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


